For the reasons set out in the plaintiff's appeal and because of the matters set out in the last paragraph of the answer of *Page 97 
the City of Greensboro, we think that his Honor committed no error in continuing the restraining order against the city to the hearing, and enjoining it from opening a dispensary in the City of Greensboro and from contracting debts, pledging its faith, loaning its credit, or levying any tax for the use and benefit of any person or corporation in the establishing and operating such a dispensary.
The City of Greensboro in its answer, it is true, declared that it never had any intention of advancing any money to the dispensary board for the purposes of the act, and expressly disclaimed any intention to do so; but in the last paragraph of the answer referred to, the city claimed the right to make the appropriation, and it might be that in the future, under other conditions, it would choose to exercise that right. That, his Honor saw, and took the wise precaution to prevent it.
No error.
Cited: S. v. Smith, post, 1058; S. v. Newcomb, post, 1105.
(166)